DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/25/2022, with respect to rejection of claims 1-4, 8-10, 12-15 17, 20 and 23 under 35 U.S.C 103 have been fully considered and are persuasive in view of the filed claim amendments.  These rejections has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim, Reg. No. 74,077 on 09/06/2022.
The application has been amended as follows (deleted text are strikethrough): 
Claim 1, line 24-25: “equivalent capacitance of each of the first SC-DAC circuit and the third SC-DAC circuit

Allowable Subject Matter
Claim 1, 6-10, 12-15, 17, 20 and  23-24 are  allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to fairly teach or suggest the limitations of: 
“a switched-capacitor digital-to-analog converter (SC-DAC) configured to remove an n-th harmonic component of an RF analog signal by amplifying the first through third pattern signals to have a certain magnitude ratio and synthesizing the amplified first through third pattern signals into the RF analog signal, where "n" is an integer of at least 3,
wherein when the n-th harmonic component is a third harmonic component, a phase of the first pattern signal leads a phase of the second pattern signal by 45 degrees and a phase of the third pattern signal by 90 degrees 
 wherein the SC-DAC includes: 
a first SC-DAC circuit configured to receive and amplify the first pattern signal and output the amplified first pattern signal through an output terminal; 
a second SC-DAC circuit configured to receive and amplify the second pattern signal and output the amplified second pattern signal through the output terminal; and 
a third SC-DAC circuit configured to receive and amplify the third pattern signal and output the amplified third pattern signal through the output terminal and 
wherein an equivalent capacitance of the second SC-DAC circuit is 1.4 times an equivalent capacitance of each of the first SC-DAC circuit and the third SC-DAC circuit” when considered in view of the other limitations as recited in claim 1;
“remove an n-th harmonic component of an RF analog signal by generating a second pattern signal and a third pattern signal, the second pattern signal having a first phase difference from the first pattern signal, and the third pattern signal having a second phase difference from the first pattern signal, where "n" is an integer of at least 3; and 
a power amplifier configured to receive the RF analog signal and to generate an RF output signal by amplifying the RF analog signal, the RF analog signal being generated by summing the first through third pattern signals, 
when the n-th harmonic component is a third harmonic component, a phase of the first pattern signal leads a phase of the second pattern signal by 45 degrees and a phase of the third pattern signal by 90 degrees, and 
a magnitude of the second pattern signal is                         
                            
                                2
                            
                        
                     times a magnitude of each of the first pattern signal and the third pattern signal” when considered in view of the other limitations as recited in claim 20; and
“a first switched-capacitor digital-to-analog converter (SC-DAC) circuit including a plurality of first paths, each including a first amplifier and a first capacitor, the first SC-DAC circuit configured to receive a plurality of first pattern signals in parallel and output a first radio frequency (RF) signal by summing the plurality of first pattern signals; 
a second SC-DAC circuit including a plurality of second paths, each including a second amplifier and a second capacitor, the second SC-DAC circuit configured to receive a plurality of second pattern signals in parallel and output a second RF signal by summing the plurality of second pattern signals; 
a third SC-DAC circuit including a plurality of third paths, each including a third amplifier and a third capacitor, the third SC-DAC circuit configured to receive a plurality of third pattern signals in parallel and output a third RF signal by summing the plurality of third pattern signals” ” when considered in view of the other limitations as recited in claim 24.
Claims 6-10, 12-15, 17 and 22-23 are allowable for at least their dependency on claim  1 and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633